Citation Nr: 1735590	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-44 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals (claimed as atrial fibrillation, short-term memory loss, and problems with bowel control) of septic shock and abscess surgery caused by VA treatment from September 2008 to December 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army from January 1971 to January 1974. 

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2009 rating decision in which the Department of Veteran Affairs (VA) Sioux Falls, South Dakota, Regional Office (RO) denied entitlement to compensation under 38 U.S.C.A. § 1151, for residuals of septic shock and abscess surgery.  The Board issued a decision in May 2012, which denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veteran Claims (Court).  In an October 2013 memorandum decision, the Court vacated the portion of the Board's decision regarding this issue and remanded for further action.  The Board previously remanded this case in May 2014 and July 2015 for further development.


FINDING OF FACT

The record of evidence fails to show that there was any additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment from September 2008 to December 2008; nor are the claimed disabilities the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residual disability (claimed as atrial fibrillation, short-term memory loss, and problems with bowel control) of septic shock and abscess surgery as a result of VA treatment from September 2008 to December 2008 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  

The VA's duty to notify was satisfied by letter on March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran has asserted that the medical evidence he referenced in the December 2009 RO hearing was not adequately addressed.  In an October 2013 Court memorandum decision, the Court stated that the medical evidence submitted by the Veteran raised questions about the foundation of the 2009 medical examiner's opinion.  The Court went on to state that, under such circumstances, the Board should have sought clarification from the examiner or explained why such clarification was not needed to properly decide the claim.  In a May 2014 Board remand, the Board directed the RO to contact the Veteran and his representative and ask them to submit all relevant internet or medical evidence cited to and referenced at the December 2009 RO hearing.  In a June 2014 correspondence, the RO invited the Veteran to submit all relevant internet or medical evidence cited to and referenced at the December 2009 RO hearing.  A July 2015 Board remand noted that the Veteran did not respond to the June 2014 correspondence.  In September 2015, the Veteran sent correspondence regarding the referenced medical evidence.  In a September 2016 medical opinion addendum, a VA examiner addressed the information sent by the Veteran.  Moreover, in November 2016 the VA sought an independent medical opinion to adequately address the Veteran's assertions regarding the etiology of his disability.  The Board has found these medical opinions to have definitive conclusions and thorough reasons and bases for such conclusions.  Therefore, these opinions are adequate for adjudicating the Veteran's claim, and thus, fulfill the VA's duty to assist. 

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


II.  COMPENSATION PURSUANT TO 38 U.S.C.A. § 1151

When a Veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(West 2014).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2016).

Under 38 C.F.R. § 3.361 (2016), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c) (2016), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  Id. 

Whether the proximate cause of an additional disability is an event not reasonably foreseeable must be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d) (2016).

Liability under § 1151 may also be established if VA furnished treatment without the informed consent of the Veteran or his representative in compliance with 38 C.F.R. § 17.32 (2016).  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

The Veteran contends that benefits under the provisions of 38 U.S.C.A. § 1151 are warranted for residual disability (claimed as atrial fibrillation, short-term memory loss, and problems with bowel control) of septic shock and abscess surgery as a result of VA treatment from September 2008 to December 2008.  Specifically, the Veteran asserts that he was prescribed morphine and was not informed to use stool softeners for constipation side effects.  The Veteran further asserts that this untreated constipation resulted in an abscess and septic shock.  

Turning to the evidence of record, in September 2008, the Veteran reported chronic low back pain, right lower extremity pain, numbness and hyperesthesia.  The Veteran was admitted to the Hot Springs, South Dakota VA hospital for treatment.  There, the Veteran was prescribed morphine for pain relief upon release.  There is no indication that the Veteran was counseled about constipation as a side effect of morphine.  

On October 29, 2008, the Veteran reported to the Hot Springs VA hospital complaining of a constipation problem.  The next day, he reported having constipation for over a week and having a small bowel movement two days earlier.  He stated that the constipation caused his hemorrhoids to flare up and he now had rectal pain.  A November 1, 2008 medical record indicates that the Veteran had not been taking any stool softeners, but had some sent to his home.  He was currently staying with a friend.  

In a November 2008 medical report, the Veteran was noted to have been previously admitted to the Hot Springs VA hospital on November 3, 2008 for severe perirectal pain, constipation and abdominal distension.  He was initially found to be in atrial fibrillation, which he believed just occurred over the last week or so, mainly because he had had his blood pressure checked the week earlier and no one had mentioned that his pulse was irregular, but it could have been intermittent, not noted, so the duration of atrial fibrillation was questionable.  The Veteran stated that he had been experiencing abdominal and rectal pain for several weeks and had been given hemorrhoid and pain medications.  He was diagnosed with atrial fibrillation, possibly fairly recent; abdominal pain and distension with perirectal pain; external/internal hemorrhoids; probable constipation; and rule out medical/metabolic problems, contributing to the distention.  Early perirectal abscess, diverticular disease/abscess, and early perirectal cellulitis were to be ruled out.  

The Veteran was noted to have been treated over the last week or so for constipation, which really did not do much for him.  Since then, he had developed an indurated area around his rectum all the way around in a ring-like area, as well as left lower quadrant pain.  He stated that he had not had any bowel movements in approximately 6 days.  He had rectal pain and swelling in the rectal area, as well as pain in the right lower extremity.  He denied any cardiac problems and was unaware on admission of having the problem with his heart.  He was found to have deep vein thrombosis in proximal left thigh, possible perirectal abscess and/or cellulitis.  The examiner noted that, the left lower quadrant pain was disturbing because it could be that with all of the constipation, the Veteran might have ruptured a diverticulum and might have an abscess there.  Because of the severity of his illness and insufficient resources at the admitting hospital, the Veteran was transferred to VA Minneapolis hospital.  The discharge summary from the Hot Springs VA hospital shows diagnoses of cholecystitis, atrial fibrillation, and rectal pain/hemorrhoids versus other.  

On arrival at the Minneapolis VA hospital, the Veteran reported that he was feeling much better than when he came in.  The Veteran stated that he had very little memory of being there or what transpired there prior to his transfer, but he remembered the severe rectal pain he had before coming to the hospital.  The Veteran stated that he did have on-going rectal pain and fairly severe diarrhea.  The Veteran denied cough, shortness of breath, chest pain, nausea, vomiting, or any urinary symptoms.

The examiner reported that the Veteran had no history of prior atrial fibrillation, deep vein thrombosis, or perirectal problems, even though he had had hemorrhoids for a long time with occasional flare ups.  The examiner also noted that there was also a question of alcohol abuse and possible withdrawal tremors at the time of admission.  The Veteran reported that he may drink 2 or 3 beers 3 or 4 times per week, but drinks as much as two 6-packs a week.  The Veteran reported that the week prior to his admission, he probably didn't drink a whole 6-pack since he felt so bad.  The Veteran denied getting withdrawal tremors but did say he had shaking chills several times Saturday and Sunday prior to coming in. 

A cardiology consultation report indicates that the Veteran's atrial fibrillation was thought to be likely secondary to infection.  The Veteran reported having constipation and perirectal pain for the last week, managed initially by laxatives and sitz baths.  He also stated that he felt warm and had chills for the last few days.  He was diagnosed with perirectal abscess, urinary tract infection, suspected cholecystitis, atrial fibrillation, and perirectal cellulitis/abscess (which was sepsis by definition).  The Veteran underwent incision and drainage for bilateral perirectal abscesses.  The examiner stated that the chest x-ray showed pulmonary infiltrates, suggesting pneumonitis vs PE V/Q scan was low probability for PE.  The examiner reported that the Veteran was treated with diltiazem for his atrial fibrillation.  He was started on warfarin for the deep vein thrombosis with enoxaparin bridge until warfarin was therapeutic.  The Veteran was given several antibiotics with improvement in all apparent foci of infection- urinary tract and lungs- as well as perirectal lesions.

On November 8, 2008, the Veteran was returned to Hot Springs VA hospital by air ambulance from VA Minneapolis.  A history and physical note reveals that the Veteran's probable sepsis was associated with the abscess, a urinary tract infection, and possible pneumonia.  The Veteran was discharged on November 14, 2008 with pertinent diagnoses of perirectal abscess and atrial fibrillation.  None of the Veteran's medical records associated with his treatment indicate that the constipation was the cause of the perirectal abscess or the sepsis.    

In a March 2009 statement in support of his claim, the Veteran stated that in the middle of September 2008, the Pierre VA clinic prescribed him morphine for his foot and leg, which he continued to take until his admission at Hot Springs VA.  The Veteran went on to state that he went to the emergency room at Hot Springs VA requesting relief for constipation.  The Veteran reported that he told them multiple times that he just had constipation.  The Veteran went on to report that the doctor came by a little later and told him he had to be there for a heart attack because his heart rate was so elevated.  The Veteran stated that he repeated that he had constipation.  The Veteran stated that the doctor instructed that he be admitted hours after his arrival.  He reported that this admission was the last thing he remembered for three or four days.  The Veteran stated that he guessed that he had gone into septic shock.  He also stated that he had abscess surgery.  The Veteran went on to state that, after returning to Hot Springs VA and reporting that he had been on morphine for thirty to forty days with no stool softeners, the doctors said that was "perhaps, maybe, possibly" the reason for the abscess.  The Veteran further reported that since the surgery, coughing, sneezing and getting up from a chair have all led to bowel movement.  The Veteran also indicated that his short-term memory didn't seem as good as it had before his surgery, perhaps because of the septic shock.   

In a March 2009 report of contact, the Veteran clarified that he was asserting that prolonged use of morphine may have caused the abscess.  He claimed residuals of occasional loss of bowel control, loss of memory, and irregular heartbeat.  He stated that he did not have heart problems before the sepsis.

At a December 2009 RO hearing, the Veteran indicated that he was prescribed morphine in September 2008, but he was not told to use laxatives or warned that morphine caused constipation.  The Veteran further testified that he had symptoms of constipation for about a week before going to the doctor.  The Veteran stated that he never considered taking over-the-counter medication for this issue, stating that he never related the constipation and medication.  He was also unsure of what diagnosed heart condition he had, but he was taking medication for his heart.  He also testified that he had memory loss.  The Veteran and his representative indicated that his research stated that constipation was the leading side effect from prolonged morphine use and that when morphine is prescribed, it is almost always prescribed with a stool softener and a laxative.  He also referenced research indicating that constipation could cause bleeding and possible anal fissures, which could cause abscesses.    

In September 2014, the Veteran was afforded a VA examination.  The Veteran reported that, on a daily basis, he would have some fecal soiling.  He indicated that he did not have as good of sphincter control since the abscess and that if he had the urge to defecate, he had to get to the bathroom right away because he could not always hold back the bowel movements.  He stated that he noticed more so if he was sitting rather than when he is lying down. The Veteran also reported flatulence, stating that he was not sure if he has passed any fecal material accidentally with that.  The Veteran reported that occasionally he would soil through to his outer clothing and would change his pants.  The Veteran denied any significant bladder control problems, although he said sometimes he will leak a little bit since having a catheter in place when he was ill with the MI event.  The Veteran stated that prior to the treatment for the abscess, he had one bowel movement a day and that since that time his stools are a lot more frequent with various consistency.  Regarding his atrial fibrillation, the Veteran denied any symptoms of irregular or rapid heartbeat.  He stated that he sometimes experienced orthostatic-type dizziness, but he had not had any syncope.  He had not had to see a cardiologist or have interventional treatment for atrial fibrillation.  He stated that his balance was poor.  With respect to short-term memory loss, the Veteran reported that since his 2008 illness, he has had problems with remembering things.  When asked if friends or family had noticed memory problems, the Veteran maintained that his brother had told him not long ago that he had a good memory.  

After review of the Veteran's file, medical literature and personal examination of the Veteran, the examiner stated that the medical records do not show that the VA care provided to the Veteran was negligent, careless or otherwise at fault.  The examiner noted that records show that the Veteran had recurrent perirectal abscesses, and the first episode occurred prior to the 2008 care in question.  The examiner also noted that the records show that he had pilonidal cyst disease.  The examiner explained that the natural history of this condition is that abscesses recur until definitive surgery is undertaken, as discussed in the 2012 and 2013 clinic notes.  The examiner went on to state that there is no evidence that shows the 2008 prescription for morphine caused or aggravated the pilonidal cyst disease, noting that, after the episode in November 2008, no abscess recurrences are documented until 2012.  The examiner indicated that the November 2008 abscess was a manifestation of the natural progression of pilonidal cyst disease, that being one of recrurrence of abscesses until definitive marsupialization surgery was done.  The examiner concluded that it was less than likely that any claimed residuals of "septic shock and abscess surgery" are due to carelessness, negligence or other instances of fault on the part of the VA, and it was also less than likely that any claimed residuals are due to an event not reasonably foreseeable.  Regarding the atrial fibrillation, the examiner found that this was not currently present.  The examiner also did not find records showing that the Veteran had discussed his fecal urgency with mild soiling and incontinence with his primary care provider.  With respect to the claimed short-term memory loss, the examiner stated that his was not found on examination and that the symptoms the Veteran mentioned were not outside the range of normal for anyone his age.  The examiner indicated that it was likely that the Veteran had concentration problems related to sleep issues and noted that the Veteran was also on medications that could affect cognitive function.  The examiner also stated that when the Veteran could not recall a few days of the 2008 hospitalization for the abscess, this was not unusual when people were very ill and there would be no reason to expect that there would be any long-term memory loss related to that illness.  The examiner also noted that per the Veteran's history, he was defibrillated when he had the MI in 2011, and that he may notice some subtle cognitive deficits related to that event.     

In September 2015, the Veteran submitted a lay statement in which he referenced the internet sources mentioned in his hearing testimony.  The Veteran cited his September 23, 2008 medical record, noting that he was prescribed morphine, but no stool softener was prescribed.  The Veteran went on to note his October 29, 2008 medical record.  The Veteran noted that the record states that the Veteran is taking morphine for pain, which he started a month and a half prior.  The Veteran noted that the record stated that it is affecting his sleep and he is having constipation problems.  The Veteran then referenced his internet evidence from MERCK SOURCE, stating the definitions for "constipation, anal fissure, and perianal abscess."  The Veteran went on to cite a treatment page for abscess and treatment for horseshoe fistula.  The Veteran goes on to note subsequent treatment during his hospitalization in October 2008 where he continued to have difficulty with constipation and be on morphine.  A treatment note indicated that the Veteran had a small bowel movement 2 days ago, which had caused his hemorrhoids to flare, and now he has rectal pain.  

In April 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his memory loss.  The examiner noted that the Veteran was alert and fully oriented and his sensorium was clear.  The examiner observed that the Veteran's attention and concentration were good.  The examiner reported that the Veteran performed the serial seven task without error and his abstract reasoning was adequate.  The examiner reported that no significant problems were noted with short-term or long-term memory.  The Veteran recalled the latest eight presidents in order and recalled two out of three items after a five-minute delay.  The examiner went on to state that during the interview, the Veteran demonstrated good short-term memory in a number of ways, noting that the Veteran made a joke about women at the end of the interview that involved relating to something that he said at the beginning of the interview (one hour delay).  The examiner also noted that questions did not have to be repeated during the history-taking portion of the evaluation.  The Veteran was also noted to have finished a story by referring back to it after the examiner derailed him for a few minutes.    

The examiner opined that it was less likely than not that the Veteran has any clinically significant short-term memory loss.  The examiner stated that no significant problems with short-term memory have been noted by the neurologist who evaluated the Veteran in 2008, the psychology intern who evaluated the Veteran in 2011, or the medical examiner who evaluated the Veteran in 2014.  The examiner went on to state that during his present evaluation, the examiner noted no significant problems with short-term memory.  Citing medical literature, the examiner went on to state that the Veteran's memory complaints align with normal age-related memory loss.  Moreover, the examiner stated that the Veteran's memory problems do not prevent him from living independently, including paying bills and keeping track of his finances.  The Veteran was noted to live a full and productive life.  He was an avid reader who went to the library regularly to read all of the books of authors he likes, and he was able to track the plots of television shows that he likes.  The examiner noted that the Veteran was able to recall incidents of forgetfulness, noting that people with dementia are unable to recall or describe specific incidents of forgetfulness.  The examiner also noted that the Veteran does not have issues of getting lost, and his words are not frequently forgotten, misused, or garbled.  

In a September 2016 addendum medical opinion, the same VA examiner from the September 2014 examination indicated that her name and credentials had not been included in the September 2014 report because it had been generated in the VA Vista application rather than CAPRI, and it did not upload her information into VBMS.  She reported that she was a DMA certified C&P examiner, board certified family physician, and section chief of the Compensation and Pension Program of the Black Hills VA Medical Center.  The examiner opined that it was less than likely that the Veteran sustained any additional disability either directly or through aggravation of any pre-existing condition(s) that was caused by the September to December 2008 VA treatment.  The examiner noted the Veteran's contention that he had septic shock or residuals therefrom, atrial fibrillation, and short-term memory loss due to the illness in question.  The examiner noted that the perirectal abscess was treated surgically and has resolved without residuals.  The examiner also reported that the Veteran did not have septic shock, as explained in the examiner's 2014 report.  The examiner explained that the Veteran was felt to have sepsis, which is different from septic shock.  The examiner went on to explain that this was a transient condition and has resolved with no residuals.  The examiner further noted that atrial fibrillation was present at the time of the 2008 illness, but has not been an ongoing/chronic problem.  The examiner noted that the Veteran has not been found to have short-term memory loss.  The examiner concluded that the history, examination and medical record review does not show the presence of, or residuals of, septic shock, atrial fibrillation, and memory loss. 

The examiner noted that the Veteran reported some episodes of fecal incontinence in 2014.  The examiner stated that there was one reference to this during the Veteran's August 2016 annual examination, in which the provider noted the Veteran had "some bowel leakage which he has had for years."  The examiner opined that this condition is not due to or aggravated by the VA treatment, since review of the literature does not show that perirectal abscess is listed as a cause of fecal incontinence.  The examiner also noted that, in addition, the 2008 illness and abscess surgery did not involve the anal sphincter or rectum, which are the anatomic structures that maintain fecal continence.
 
The examiner went on to state that she reviewed the internet evidence provided by the Veteran, which consisted of informational pages from Merck about multiple medical conditions and terms.  The examiner noted that this information does not state that constipation leads to perirectal abscesses.  The examiner stated that the internet evidence does relate that constipation can lead to anal fissures which then can cause a "superior anal canal abscess."  The examiner noted, however, that the records do not show that the Veteran had an anal fissure, and his abscess was perirectal and not of the superior anal canal.  The examiner went on to cite several sources of medical literature in reference to this opinion.

The examiner went on to opine that it was less than likely that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner stated that the constipation was treated appropriately when the Veteran first complained of it.  The examiner also stated that perirectal abscess was treated appropriately with surgical consultation.  The examiner explained that the sepsis and atrial fibrillation were treated appropriately with transfer to a higher level of care at the Minneapolis VA. Surgery and treatment at Minneapolis was prompt and effective and the Veteran improved quickly.  The examiner noted that the records do not show there are any residuals of any of the VA treatment.  The examiner went on to state that the Veteran was prescribed morphine for leg pain, which does not require an informed consent process.  The examiner also stated that constipation is considered an ordinary risk of treatment with narcotics.  The examiner also stated that the records and medical literature reviewed do not show that narcotic-related constipation leads to the development of perirectal abscesses.  The examiner concluded that the medical records show that his providers exercised the degree of care that would be expected of a reasonable health care provider.

The Board finds the September 2016 medical opinion to have definitive conclusions and adequate reasons and bases to bolster the conclusions.  The examiner considered the Veteran's medical history of record, the Veteran's lay statements, the Veteran's submitted internet evidence and current medical literature.  Therefore, the Board finds this examination to be highly probative in nature.

In a November 2016 independent medical opinion, the examiner opined that it was less likely than not that an "1151 for residuals (claimed as atrial fibrillation, short-term memory loss and problems with bowel control) of septic shock and abscess surgery caused by VA treatment from September to December 2008 are the proximal cause of such disability was carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of VA."  The examiner stated that the foundation of this opinion is based on a comprehensive review of the Veteran's claims file, medical evidence from the clinical file, lay statements, CAPRI and current medical literature.  The examiner noted that she understood the Veteran's contention that he was prescribed morphine and was not told to use stool softeners, which he asserts led to his constipation, which in turn led to an abscess and septic shock.  The examiner also noted that she understood that in determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment of what would be disclosed in connection with the informed consent procedure, which requires that the primary health care provider explain the reasonably foreseeable risks associated with the surgery or treatment being provided.  The examiner gave several bases in reaching this opinion.  

First, while citing medical literature, the examiner explained that a perirectal abscess is medically defined as a pocket of pus and/or abnormal fluid-containing cavity in the tissues around the rectum.  The examiner went on to state that it is understood that although current pharmacological and internal medicine agree that constipation is a common risk factor and complication of narcotic use, current colorectal and infectious disease literature lacks sufficient objective, medically-based, clinical evidence to support constipation without fistula formation and/or rupture of the rectum walls as a pathophysiologic and/or pathogenic mechanism to the formation of perirectal abscess.  The examiner also explained that, anatomically, fecal material rests within the boundaries of the large intestines' four major regions, cecum, colon, rectum and anal canal; therefore, the location of the perirectal abscess is above the anus and anal sphincter.  The examiner stated that, in review of the clinical notes, no fistula and/or rectal tissue rupture resulted in the leakage of bowel moiety into the adjacent soft tissues.  Therefore, it was less likely than not that the Veteran's perirectal abscess related to fecal contamination.  The examiner also observed that the November 4, 2008 discharge summary indicated the perirectal abscess was conservatively treated with perianal care, to include packing, irrigation and dressing changes each shift, and remained silent for any clinical evidence of perianal intersphincter, trans-sphincter, extrasphincteric, supraphincteric and rectum fistula tract that could result in fecal contamination of surrounding anal and/or rectal soft tissues.  The examiner explained that later notes clearly and unmistakably indicated complete healing without complications.  The examiner concluded that the medical records lacked any objective, medically-based, clinical evidence of anorectal sphincter and/or colorectal pathology associated with constipation related perirectal abscess.  

The examiner also stated that an April 2016 mental health examination clearly and unmistakably demonstrated that the Veteran had a clear thought process without any evidence of short and/or long term memory issues.  The examiner noted that, similar to a December 2008 medical note, the June 2011 psychological screening observed "his concentration was described as adequate."  The examiner further observed that the Veteran's cognition was intact, and no memory problems were noted.  The examiner went on to cite the Veteran's medical record and stated that, although the Veteran asserts a short-term memory condition, the objective, psychological testing as well as current internal medicine and neurologic medical notes lacked any objective, medically and/or psychological evidence to support short and/or long term memory loss.  

The examiner further explains her reasoning, noting that a November 8, 2008 Nursing Discharge note indicated that the Veteran was hospitalized for rectal pain, to include perirectal abscess, abdominal distention and hemorrhoids.  The examiner noted that the Veteran presented with an elevated WBC and tachypnea (abnormally rapid breathing). However, citing medical literature, the examiner goes on to explain that emergency, infectious disease, and internal medicine define septic shock as "life threatening, severe infectious etiology of additional systemic organs 'with hypofunction and hypotension that cannot be corrected by the infusion of fluids.'"  The examiner noted that, in contrast, sepsis is defined as any possibly harmful systemic response with two or more of the following clinical findings: fever or hypothermia, tachypnea, tachycardia, leukocytosis, leukopenia, or less than 10 percent bands.  The examiner concluded that it was, therefore, as least as likely as not that the Veteran presented with clinical signs and symptoms of low grade sepsis (slight elevation in WBC) rather than septic shock.

The examiner went on to note that on September 12, 2008 and September 30, 2008, the Veteran presented to the VAMC (outpatient) with complaints of chronic low back pain, right lower extremity pain, numbness and hyperesthesia.  The examiner then explained that the September 15, 2008 MRI observed "spondylosis at L5-S1 with moderate disk space narrowing" and a well-maintained central canal diameter.  The examiner also noted that the ultrasound was negative for deep vein thrombosis.  The examiner stated that, in review of the VAMC medication listings, morphine 15 mg, one tablet by mouth every 4 hours as needed for pain, was prescribed on September 25, 2008.  The examiner also noted that on October 30, 2008, the Veteran was prescribed the stimulant laxative, Docusate.  The examiner explained that review of the November 2008 VAMC inpatient medication list shows that the Veteran received morphine injections for pain on November 3, 2008.  The doctor noted that morphine was not prescribed thereafter.  The examiner further noted that, in association with morphine, Docusate was also given as a stool softener and held on November 4, 2008, after successful bowel movement.  The examiner went on to cite continued use of stool softeners while in the hospital during the Veteran's November 2008 hospitalization.  The examiner noted that on November 8, 2008, the Veteran refused his prescribed dose of Docusate.  Citing the Veteran's medical record, the examiner further noted that on November 9, 2008, the Veteran resumed the Docusate and refused additional use later that day.  Similarly, on November 10, 2008, the Veteran received Docusate after refusing an earlier dose.  The examiner also noted that on November 11, 2008 and November 12, 2008, the Veteran was prescribed Docusate but refused.  The examiner noted that on November 13, 2008 and November 14, 2008, the Veteran took his prescribed Docusate.  

The examiner stated that over this period of time, there was no medically-based, clinical evidence to support any fecal material within the soft tissue rectal moiety, anorectal soft tissue tears and/or fistulas.  Therefore, the examiner concluded that it was as least as likely as not that the appropriate procedures and "best practice of pharmacological medicine" were implemented for the treatment of constipation, to include stool softeners, and clear and unmistakable evidence that these adjusted medications were often refused by the Veteran.  The examiner also stated that in retrospect, the "best practice of medicine" does not require the use of a consent form process for the prescribed morphine for leg pain.

Citing medical literature, the examiner goes further to explain that atrial fibrillation is defined as irregularity in the heartbeat caused by involuntary contractions of small areas of the cardiac muscle.  The examiner explained that the electrocardiogram would demonstrate disorganized, rapid, and irregular atrial activation with loss of atrial contraction and with an irregular ventricular rate that is determined by AV nodal conduction.  The examiner further explained that, in an untreated patient, the ventricular rate also tends to be rapid and variable, between 120 and 160 beats per minute, but in some patients, it may exceed 200 beats per minute.  Citing medical literature, the examiner noted that patients with high vagal tone or AV nodal conduction disease may have slow rates.  The examiner stated that, clinically, auscultation of the heart would include variability of the first heart sound and/or augmentation of a systolic murmur after long pauses.  

The examiner goes on to observe that, although the November 4, 2008 discharge summary indicated that the Veteran "was noted to be in atrial fibrillation, having a previous history of atrial fibrillation....his atrial fibrillation was rapid and decreased only slightly with fairly large dose of Lopressior, but decreased a bit further after we added lorazepram or early signs and symptoms of alcohol withdrawal."  The examiner cited the Veteran's medical record, stating that the November 4, 2008 discharge summary stated "at the time of discharge, the patient was feeling a bit better because he had had a couple of large loose bowel movements and he had received Lorazepam for withdrawal."  The examiner determined that since cardiovascular and internal medicine literature agree that alcohol withdrawal often leads to exacerbation of heart failure or arrhythmia, the VAMC medical staff provided appropriate care and the "best practice of medicine" in this emergency situation.  The examiner stated that additional studies also observed the following clinical finding: the November 6, 2008 CTA of the chest was negative for pulmonary embolism, but consistent with enlarged main pulmonary artery, likely due to possible pulmonary arterial hypertension and the November 7, 2008 TTE observed mild mitral valvular regurgitation, mild dilated left atrium, mildly increased estimated peak pulmonary artery systolic pressure, and mildly dilated inferior vena cava.  Therefore, the examiner concluded that it was less likely than not that the etiology of the cardiovascular event was related to his perirectal abscess and/or nexus between his healed perirectal abscess event because cardiovascular arrhythmias are known complications of sudden alcohol withdrawal.  The examiner determined that, for these reasons, it was as least as likely as not that the Veteran's hospital presentation of atrial fibrillation were related to and/aggravated by his sudden withdrawal from alcohol use. 

The examiner noted that the Veteran asserts fecal incontinence completions following his colorectal event.  The examiner explained that, medically, fecal incontinence is characterized in terms of minor or major fecal incontinence.  Citing medical literature, the examiner stated that, "minor incontinence includes incontinence to flatus and occasional seepage of liquid stool.  Major incontinence is frequent inability to control solid waste."  The examiner then states that although the hospital records prior to and at the time of the 2008 illness indicated some complaints of diarrhea with the use of Docusate, the medical records lack on-going and/or chronic objective, medically-based, clinical evidence of minor and/or major fecal incontinence.  The examiner further explained that current medical records also clearly indicated that the Veteran's perirectal abscess healed completely without complications and/or residuals related to wound healing.

The examiner also stated that a comprehensive review of the Veteran's urology records was performed with care and consideration.  The examiner noted that on February 5, 2008, the urology records indicated gross total painless hematuria beginning last July, again in January and three days in February.  The examiner also noted that urinalysis observed 3+ hematuria in January 2008.  The examiner observed that there was a 7.3mm stone in the left kidney.  Alternatively, the examiner stated, there were no complaints, diagnosis, treatment and/or event related to constipation, rectal fistula formation and/or fecal incontinence.

The examiner also stated that she was in total agreement with the September 2016 opinion that stated, "current pharmacological, colorectal and infectious disease literature lacked sufficient objective, medically-based, clinical evidence to support narcotic related constipation as a risk factor for an acquired perirectal abscess."

For these reasons, the examiner opined that it was less likely than not that any additional disability either directly or through aggravation of any pre-existing condition(s), was caused by the September to December 2008 VA treatment and/or additional disability following the septic shock and/or abscess surgery; was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment from September to December 2008 and/or as part of the September to December 2008 VA treatment; or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The Board finds the November 2016 medical opinion to have clear and definitive conclusions and adequate reasons and bases to bolster the conclusions.  The examiner considered the Veteran's current disability, the Veteran's lay statements regarding the disability, and the Veteran's medical history of record.  The examiner also addressed the various theories of causation using medical literature and thorough analysis of the Veteran's medical records.  Moreover, this examiner's analysis provides the standard for information regarding informed consent in prescribing morphine.  Therefore, the Board finds this examination to be highly probative in nature.

In April 2017, the Veteran submitted a statement in support of his claim.  The Veteran asserted that the October 30, 2008 prescription of a stool softener was too delayed.  The Veteran contended that prior to the November 4, 2008 discharge summary, he had never been informed that he had atrial fibrillation.  The Veteran further asserted that he believed his emergency was misdiagnosed with alcohol withdrawal, stating that his symptoms were due to extreme anal abscess.  The Veteran also contended that his internet research stated that only 20-25 percent of anal abscesses present with fistula.  Moreover, the Veteran stated that he had no memory of the times in the medical records that list his refusal of stool softeners during his hospital stay.  The Veteran also stated that his search suggested that fecal material could enter the bloodstream or cause an abscess through an infected hemorrhoid.  The Board notes that, in response to the notation of his lack of medical qualifications, the Veteran has asserted that he was a certified EMT approximately 35 years ago.  

The Board recognizes the Veteran's contention that his VA treatment resulted in his current disability.  However, the evidence of record weighs heavily against finding a lack of proper skill, error in judgment, or similar instance of fault, or that his additional disability was not a reasonably foreseeable risk.  The Veteran has submitted a limited amount of medical literature from MERCK SOURCE; however, this literature, taken with the Veteran's statements, does not provide adequate bases for the medical conclusions that the Veteran has asserted.  Moreover, the Veteran did not provide any medical literature citations to bolster his assertions in his April 2017 communication.  Thus, the Board assigns low probative weight to this evidence.

Based on a review of the evidence, the Board finds that compensation benefits pursuant to 38 USCA § 1151 for residuals of septic shock and abscess surgery as related to prolonged use of morphine are not warranted.  The evidence of record does not establish that the Veteran has a memory loss disability.  Furthermore, while the Board acknowledges the Veteran's reports of other symptoms following the Veteran's treatment from September 2008 to December 2008, the competent and probative evidence of record does not establish causation between the VA treatment during this time period and the current disability.  The evidence of record indicates that the prescription of morphine does not require the use of a consent form process for the prescribed morphine for leg pain, and therefore, did not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Moreover, the record of evidence fails to show that any additional disability is caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing treatment in September 2008 to December 2008.  Therefore, all the elements for compensation under 38 U.S.C.A, § 1151 have not been met.  Accordingly, entitlement to compensation under § 1151 is not warranted.




	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals (claimed as atrial fibrillation, short-term memory loss, and problems with bowel control) of septic shock and abscess surgery caused by VA treatment from September to December 2008 is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


